Morton, C. J.
The Pub. Sts. c. 100, § 12, provide that no person licensed to sell intoxicating liquors shall place or maintain upon the licensed premises any screen, blind, shutter, curtain, partition, or other obstruction, “ in such a way as to interfere with a view of the business conducted upon the premises.” By the St. of 1882, c. 259, § 1, this section was amended by adding, at the end thereof, the words “ or with a view of the interior of said premises.” This amendment is significant, and indicates clearly the intention of the Legislature that not only the part of the licensed premises where the business is usually *61carried on, but the whole of the premises, should be kept open, exposed to public view, and free from any blinds, screens, curtains, or other obstructions. The Superior Court properly instructed the jury, that the defendant had no right to maintain any curtain which would interfere with a view of any part of the room.
The court was not required, as matter of law, to take the case from the jury, because the district attorney in closing for the government commented upon the fact that the defendant did not testify as a witness. If any objectionable comments of this character were made, the defendant’s remedy was to object to them at the time, and to ask the judge to instruct the jury that they should not be considered by them to his prejudice. The judge was not required to treat the whole trial as a nullity, by taking the case from the jury.

Exceptions overruled.